Petitioner commenced this CPLR article 78 proceeding challenging a determination of respondent rendered in November 2009 which denied his request for parole release. The Attorney General has advised this Court that petitioner reappeared before respondent in November 2011 and his request for parole release was again denied. In view of his reappearance, the appeal must be dismissed as moot (see Matter of Agosta v Alexander, 67 AD3d 1086 [2009]; Matter of Johnson v New York State Div. of Parole, 54 AD3d 464, 464-465 [2008], lv denied 11 NY3d 711 [2008]).
Mercure, A.EJ., Lahtinen, Spain, Malone Jr. and Kavanagh, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.